         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 1 of 11



     Steven W. Ritcheson, Esq. (SBN 174062)
 1   INSIGHT, PLC
     578 Washington Blvd. #503
 2   Marina del Rey, California 90292
     Telephone: (424) 289-9191
 3   Facsimile: (818) 337-0383
     swritcheson@insightplc.com
 4
     Attorney for Plaintiff
 5   Nitetek Licensing LLC
 6                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
 8
 9    NITETEK LICENSING LLC,
                                                                     Case No. ________________
10           Plaintiff,
                                                                            Jury Trial Demanded
11
12           v.                                                            COMPLAINT
                                                                    FOR PATENT INFRINGEMENT
13
14    CHARGEPOINT, INC.,

15           Defendant.
16
17                        COMPLAINT FOR INFRINGEMENT OF PATENT

18          Now comes, Plaintiff Nitetek Licensing LLC (“Plaintiff” or “Nitetek”), by and through
19   undersigned counsel, and respectfully alleges, states, and prays as follows:
20
                                       NATURE OF THE ACTION
21
            1.      This is an action for patent infringement under the Patent Laws of the United States,
22
     Title 35 United States Code (“U.S.C.”) to prevent and enjoin Defendant ChargePoint, Inc.,
23
24   (hereinafter, “Defendant”), from infringing and profiting, in an illegal and unauthorized manner,

25   and without authorization and/or consent from Plaintiff from U.S. Patent Nos. 7,020,105

26   (hereinafter, the “‘105 Patent”) and 6,661,783 (hereinafter, the “’783 Patent”)(collectively, the
27   “Patents-in-Suit”), which are attached hereto as Exhibits A and B, respectively, and are
28
                                                       1
                                        Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 2 of 11




     incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover damages,
 1
 2   attorney’s fees, and costs.

 3                                            THE PARTIES

 4          2.      Plaintiff is a Texas limited liability company with its principal place of business at
 5   6001 W. Parmer Ln, Suite 370-1070, Austin, TX 78727-3908.
 6
            3.      Upon information and belief, Defendant is a corporation organized under the laws of
 7
     Delaware, having a principal place of business at 240 East Hacienda Ave, Campbell, CA 95008.
 8
     Upon information and belief, Defendant may be served with process c/o: CSC lawyers Incorporating
 9
10   Service, 2710 Gateway Oaks Drive Suite 150N, Sacramento, CA 95833.

11          4.      Plaintiff is further informed and believes, and on that basis alleges, that Defendant
12   operates the website, www.chargepoint.com, which is in the business of providing charging services
13
     for electric vehicles. Upon information and belief, Defendant derives a portion of its revenue from
14
     sales and distribution via transactions initiated from its Internet website located at
15
     www.chargepoint.com, and its incorporated and/or related systems (collectively the “ChargePoint
16
17   Website”). Also, as identified on the ChargePoint Website, Defendant also operates an office

18   location in this district. See https://www.chargepoint.com/about/contact/. Plaintiff is informed and

19   believes, and on that basis alleges, that, at all times relevant hereto, Defendant has done and
20   continues to do business in this judicial district, including, but not limited to, providing
21
     products/services to customers located in this judicial district by way of the ChargePoint Website.
22
                                      JURISDICTION AND VENUE
23
            5.      This is an action for patent infringement in violation of the Patent Act of the United
24
25   States, 35 U.S.C. §§1 et seq.

26          6.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

27   §§1331 and 1338(a).
28
                                                       2
                                        Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 3 of 11




             7.      This Court has personal jurisdiction over Defendant by virtue of its systematic and
 1
 2   continuous contacts with this jurisdiction and its residence in this District, as well as because of the

 3   injury to Plaintiff, and the cause of action Plaintiff has risen in this District, as alleged herein.

 4           8.      Defendant is subject to this Court’s specific and general personal jurisdiction
 5   pursuant to its substantial business in this forum, including: (i) at least a portion of the infringements
 6
     alleged herein; (ii) regularly doing or soliciting business, engaging in other persistent courses of
 7
     conduct, and/or deriving substantial revenue from goods and services provided to individuals in the
 8
     forum state and in this judicial District; and (iii) being incorporated in this District.
 9
10           9.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b) because

11   Defendant resides in this District under the Supreme Court’s opinion in TC Heartland v. Kraft Foods
12   Group Brands LLC, 137 S. Ct. 1514 (2017) through its incorporation, and regular and established
13
     place of business in this District.
14
                                           FACTUAL ALLEGATIONS
15
         A. The ’105 Patent
16
17           10.     On March 28, 2006, the United States Patent and Trademark Office (“USPTO”) duly

18   and legally issued the ‘105 Patent, entitled “DYNAMIC RESOURCE ALLOCATION IN PACKET

19   DATA TRANSFER” after a full and fair examination. The ‘105 Patent is attached hereto as Exhibit
20   A and incorporated herein as if fully rewritten.
21
             11.     Plaintiff is presently the owner of the ‘105 Patent, having received all right, title and
22
     interest in and to the ‘105 Patent from the previous assignee of record. Plaintiff possesses all rights
23
     of recovery under the ‘105 Patent, including the exclusive right to recover for past infringement.
24
25           12.     The invention claimed in the ‘105 Patent discloses a “method for control of packet

26   data transmissions in a TDMA wireless network to provide for additional choices in the allocation

27   of communication channels.” See Exhibit A, Abstract.
28
                                                          3
                                           Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 4 of 11




            13.       The ‘105 Patent contains twenty-four (24) total claims with eight (8) claims being
 1
 2   independent claims.

 3          14.       For example, Claim 1 of the ‘105 Patent states:

 4                    1. A communication method used in a mobile station apparatus
 5                       which performs communication using a TDMA frame formed by
                         eight slots, a start of a TDMA frame on an uplink being delayed
 6                       by three slots or three slots minus a fraction of a slot from a start
 7                       of a TDMA frame on a downlink, the method comprising:

 8                        receiving using a reception slot of the TDMA frame on the
                             downlink after getting ready to receive;
 9
10                       transmitting using a transmission slot of the TDMA frame on the
                             uplink after getting ready to transmit; and
11
12                       performing adjacent cell signal level measurement before either
                             getting ready to receive or getting ready to transmit,
13
14                       wherein (I) when a number of transmission slots used in one
                            TDMA frame on the uplink is below a predetermined number,
15
                            then, after transmitting using a trans mission slot of the
16                          TDMA frame on the uplink, a time allocation of two
                            consecutive slots shall apply for performing adjacent cell
17
                            signal level measurement and getting ready to receive and (ii)
18                          when the number of transmission slots used in one TDMA
                            frame on the uplink is the predetermined number, then, after
19
                            receiving using a reception slot of the TDMA frame on the
20                          downlink, a time allocation of two consecutive slots shall
                            apply for performing adjacent cell signal level measurement
21
                            and getting ready to transmit.
22
     See Exhibit A.
23
24          15.       Defendant commercializes, inter alia, a device having all the elements and

25   components recited in at least one claim of the ‘105 Patent. More particularly, Defendant
26   commercializes, inter alia, a device using the method as recited in Claims 1-24 of the ‘105 Patent.
27
28
                                                         4
                                          Complaint for Patent Infringement
          Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 5 of 11




     Specifically, Defendant makes, uses, sells, offers for sale, or imports a device using the method that
 1
 2   is covered by all claims of the ‘105 Patent.

 3       B. The ’783 Patent

 4             16.    On December 9, 2003, the United States Patent and Trademark Office (“USPTO”)
 5   duly and legally issued the ‘783 Patent, entitled “CDMA TRANSMISSION APPARATUS” after a
 6
     full and fair examination. The ‘783 Patent is attached hereto as Exhibit B and incorporated herein
 7
     as if fully rewritten.
 8
               17.    Plaintiff is presently the owner of the ‘783 Patent, having received all right, title and
 9
10   interest in and to the ‘783 Patent from the previous assignee of record. Plaintiff possesses all rights

11   of recovery under the ‘783 Patent, including the exclusive right to recover for past infringement.
12             18.    The invention claimed in the ‘783 Patent comprises an improvement to CDMA
13
     transmission apparatuses used for cellular systems.
14
               19.    The ‘783 Patent contains ten (10) total claims with six (6) claims being independent
15
     claims.
16
17             20.    For example, Claim 3 of the ‘783 Patent states:

18                    3. A spreading code selection method, which selects as the spreading
                         code for asymmetric communications, a hierarchic orthogonal
19                       type spreading code which is a spreading code of a hierarchy
20                       which contains spreading codes of a longer length than spreading
                         codes used for symmetric communication lines and is orthogonal
21                       to spreading codes used for other asymmetric communication
22                       lines.

23   See Exhibit B.
24
               4.     Defendant commercializes, inter alia, a device having all the elements and
25
     components recited in at least one claim of the ‘783 Patent. More particularly, Defendant
26
27   commercializes, inter alia, a device as recited in Claims 3 and 4 of the ‘783 Patent. Specifically,

28
                                                          5
                                           Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 6 of 11




     Defendant makes, uses, sells, offers for sale, or imports a device that encompasses that which is
 1
 2   covered by at least Claims 3 and 4 of the ‘783 Patent.

 3                                     DEFENDANT’S PRODUCTS

 4          5.      During the enforceability period of the Patents-in-Suit, Defendant offered solutions,
 5   such as the “ChargePoint Gateway” (hereinafter, the “Accused Product”) for charging electric
 6
     vehicles from charging spots around the world.           A non-limiting and exemplary claim chart
 7
     comparing the Accused Product to each claim of the ‘105 Patent is attached hereto as Exhibit C and
 8
     is incorporated herein as if fully rewritten. Additionally, a non-limiting and exemplary claim chart
 9
10   comparing the Accused Product to Claims 3 and 4 of the ‘783 Patent is attached hereto as Exhibit

11   D and is incorporated herein as if fully rewritten.
12          6.      Defendant’s Accused Product provides charging capabilities for various electric
13
     vehicles from various locations using a fully integrated portfolio of hardware and cloud services.
14
     See Exhibits C and D.
15
            7.      As recited in Claim 1 of the ‘105 Patent, the Accused Product can communicate via
16
17   a GSM cellular connection and would adhere to the 3GPP TS 45.002 V6.12.0 (2005-11) standard

18   defining GSM. See Exhibit C at 1.

19          8.      As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS
20   45.002 V6.12.0 (2005-11) standard to provide a communication method used in a mobile station
21
     apparatus (e.g. mobile station) which performs communication using a TDMA frame formed by
22
     eight slots (e.g. eight timeslots shall form a TDMA frame), a start of a TDMA frame on an uplink
23
     being delayed by three slots (e.g. the uplink is delayed by the fixed period of three timeslots from
24
25   the start of the TDMA). See Exhibit C at 1.

26          9.      As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

27   45.002 V6.12.0 (2005-11) standard for receiving (e.g. Rx) using a reception slot of the TDMA frame
28
                                                        6
                                         Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 7 of 11




     on the downlink (e.g. at frame 3 on downlink) after getting ready to receive (e.g. red highlight frames
 1
 2   0-2 on downlink). See Exhibit C at 1(a).

 3           10.    As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS

 4   45.002 V6.12.0 (2005-11) standard to provide transmitting (e.g. Tx) using a transmission slot of the
 5   TDMA frame on the uplink (e.g. frame 3 on uplink) after getting ready to transmit (e.g. red highlight
 6
     frames 0-2 on uplink). See Exhibit C at 1(b).
 7
             11.    As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS
 8
     45.002 V6.12.0 (2005-11) standard to provide performing adjacent cell signal level measurement
 9
10   before either getting ready to receive or getting ready to transmit (e.g. Tta and/or Tra). See Exhibit

11   C at 1(c).
12           12.    As recited in Claim 1 of the ‘105 Patent, the Accused Product uses the 3GPP TS
13
     45.002 V6.12.0 (2005-11) standard to provide (I) when a number of transmission slots used in one
14
     TDMA frame on the uplink is below a predetermined number, then, after transmitting using a
15
     transmission slot of the TDMA frame on the uplink, a time allocation of two consecutive slots shall
16
17   apply for performing adjacent cell signal level measurement (e.g. Tra) and getting ready to receive

18   (e.g. Ttb) and (ii) when the number of transmission slots used in one TDMA frame on the uplink is

19   the predetermined number, then, after receiving using a reception slot of the TDMA frame on the
20   downlink, a time allocation of two consecutive slots shall apply for performing adjacent cell signal
21
     level measurement (e.g. Tta) and getting ready to transmit (e.g. Trb). See Exhibit C at 1(d).
22
             13.    As recited in Claim 3 of the ‘783 Patent, the Accused Product, at least in internal
23
     testing and usage, practices selecting as the spreading code (e.g., OVSF code as channelization code)
24
25   for asymmetric communications, a hierarchic orthogonal type spreading code (e.g., hierarchical

26   OVSF codes) which is a spreading code of a hierarchy which contains spreading codes of a longer

27
28
                                                        7
                                         Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 8 of 11




     length than spreading codes used for symmetric communication lines and is orthogonal to spreading
 1
 2   codes used for other asymmetric communication lines. See Exhibit D.

 3          14.       As recited in Claim 3 of the ‘783 Patent, the Accused Product provides different

 4   users in UMTS-FDD use different spreading codes which are mutually orthogonal and therefore
 5   spreading codes for asymmetric communication line between a user and a base station and that of
 6
     another user and the base station respectively happen to be orthogonal. The Accused Product is
 7
     equipped with 3G (also referred to as UMTS). 3G/UMTS has UMTS-FDD as one of its variants.
 8
     See Exhibit D.
 9
10          15.       The elements described in paragraphs 5-14 are covered by at least Claim 3 of the

11   ‘783 and Claim 1 of the ‘105 Patent, for example. See Exhibits C and D. Thus, Defendant’s use of
12   the Accused Product is enabled by the device described in the Patents-in-Suit.
13
                                                    COUNT I:
14
                                  INFRINGEMENT OF THE ‘105 PATENT
15
            16.       Plaintiff realleges and incorporates by reference all of the allegations set forth in the
16
17   preceding Paragraphs.

18          17.       In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘105 Patent.

19          18.       Defendant has had knowledge of infringement of the ‘105 Patent at least as of the
20   service of the present Complaint.
21
            19.       Defendant has directly infringed at least one claim of the ‘105 Patent by using, at
22
     least through internal testing or otherwise, the Accused Product without authority in the United
23
     States. As a direct and proximate result of Defendant’s direct infringement of the ‘105 Patent,
24
25   Plaintiff has been damaged.

26          20.       By engaging in the conduct described herein, Defendant has injured Plaintiff and is

27   thus liable for infringement of the ‘105 Patent, pursuant to 35 U.S.C. §271.
28
                                                          8
                                           Complaint for Patent Infringement
         Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 9 of 11




            21.     Defendant has committed these acts of infringement without license or authorization.
 1
 2          22.     As a result of Defendant’s infringement of the ‘105 Patent, Plaintiff has suffered

 3   monetary damages and is entitled to a monetary judgment in an amount adequate to compensate for

 4   Defendant’s past infringement, together with interests and costs.
 5          23.     Plaintiff reserves the right to modify its infringement theories as discovery
 6
     progresses in this case; it shall not be estopped for infringement contention or claim construction
 7
     purposes by the claim charts that it provides with this Complaint. The claim chart depicted in
 8
     Exhibit C is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil
 9
10   Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or

11   preliminary or final claim construction positions.
12                                                COUNT II:
13
                                INFRINGEMENT OF THE ‘783 PATENT
14
            24.     Plaintiff realleges and incorporates by reference all of the allegations set forth in the
15
     preceding Paragraphs.
16
17          25.     In violation of 35 U.S.C. §271, Defendant has directly infringed the ‘783 Patent.

18          26.     Defendant has had knowledge of infringement of the ‘783 Patent at least as of the

19   service of the present Complaint.
20          27.     Defendant has directly infringed at least one claim of the ‘783 Patent by using, at
21
     least through internal testing or otherwise, the Accused Product without authority in the United
22
     States. As a direct and proximate result of Defendant’s direct infringement of the ‘783 Patent,
23
     Plaintiff has been damaged.
24
25          28.     By engaging in the conduct described herein, Defendant has injured Plaintiff and is

26   thus liable for infringement of the ‘783 Patent, pursuant to 35 U.S.C. §271.

27          29.     Defendant has committed these acts of infringement without license or authorization.
28
                                                        9
                                         Complaint for Patent Infringement
        Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 10 of 11




            30.     As a result of Defendant’s infringement of the ‘783 Patent, Plaintiff has suffered
 1
 2   monetary damages and is entitled to a monetary judgment in an amount adequate to compensate for

 3   Defendant’s past infringement, together with interests and costs.

 4          31.     Plaintiff reserves the right to modify its infringement theories as discovery
 5   progresses in this case; it shall not be estopped for infringement contention or claim construction
 6
     purposes by the claim charts that it provides with this Complaint. The claim chart depicted in
 7
     Exhibit D is intended to satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil
 8
     Procedure and does not represent Plaintiff’s preliminary or final infringement contentions or
 9
10   preliminary or final claim construction positions.

11                                    DEMAND FOR JURY TRIAL
12          32.     Plaintiff demands a trial by jury of any and all causes of action.
13
                                           PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiff prays for the following relief:
15
            a. That Defendant be adjudged to have directly infringed the ‘105 Patent either literally or
16
17   under the doctrine of equivalents;

18          b. That Defendant be adjudged to have directly infringed the ‘783 Patent either literally or

19   under the doctrine of equivalents;
20          c. An accounting of all infringing sales and damages including, but not limited to, those
21
     sales and damages not presented at trial;
22
            d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate Plaintiff for
23
     the Defendant’s past infringement, including compensatory damages;
24
25          e. An assessment of pre-judgment and post-judgment interest and costs against Defendant,

26   together with an award of such interest and costs, in accordance with 35 U.S.C. §284;

27
28
                                                        10
                                          Complaint for Patent Infringement
        Case 3:20-cv-03594-SK Document 1 Filed 05/29/20 Page 11 of 11




               f. That Defendant be directed to pay enhanced damages, including Plaintiff’s attorneys’
 1
 2   fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285; and

 3             g. That Plaintiff be granted such other and further relief as this Court may deem just and

 4   proper.
 5             .
 6
      Dated: May 29, 2020                              Respectfully submitted,
 7
                                                       /s/ Steven W. Ritcheson
 8                                                     Steven W. Ritcheson, Esq. (SBN 174062)
                                                       INSIGHT, PLC
 9                                                     578 Washington Blvd. #503
                                                       Marina del Rey, California 90292
10                                                     Telephone: (424) 289-9191
                                                       Facsimile: (818) 337-0383
11                                                     swritcheson@insightplc.com
12                                                     Attorney for Plaintiff
13                                                     Nitetek Licensing LLC

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        11
                                          Complaint for Patent Infringement
